REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 06/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5-6, 8, 10-11, 13, and 15 are allowable. Claims 16, 18, 20-26, and 29-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 05/06/2022, is hereby withdrawn and claims 16, 18, 20-26, and 29-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Claims
Claims 1-2, 5-6, 8, 10-11, 13, 15-16, 18, 20-26, and 29-30 are allowed over the prior art of record.

Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 08/06/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Hammond (US PGPUB 20160262672).
Hammond discloses a wound dressing comprising a barrier layer comprising a first environmental-facing side and a first wound-facing side; a first wicking layer comprising a second environmental-facing side and a second wound-facing side, wherein second environmental-facing side is coupled with the first wound-facing side, an absorbent layer comprising a third environmental-facing side and a third wound- facing side, wherein the third environmental-facing side is coupled with the second wound-facing side; fails to disclose or reasonably suggest alone or in combination, a first pH indicator strip, wherein a first portion of the first pH indicator strip is positioned on the second environmental-facing side and a second portion of the first pH indicator strip is positioned on the second wound-facing side; a second wicking layer comprising a fourth environmental-facing side and a fourth wound-facing side, wherein the fourth environmental-facing side is coupled with the third wound-facing side; and a second pH indicator strip, wherein a first portion of the second pH indicator strip is positioned on the second environmental-facing side and a second portion of the second pH indicator strip is positioned on the fourth wound-facing side.
Examiner did not find any teachings/motivations to incorporate a first pH indicator strip and a second pH indicator strip that are positioned on specific locations as claimed. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)). In addition, according to at least ¶0038-0039 of the instant application, the first pH indicator and the second pH indicator strips are positioned in between wound dressing layers for the benefits of absorbing fluid from the wound site when the absorbent layer is saturated with fluid and determining when the dressing should be changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781